                  Case 2:20-cv-00859-DB Document 21 Filed 04/01/21 Page 1 of 2


 1   Gregory M. Fox, State Bar No. 070876
     Joanne Tran, State Bar No. 294402
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile:    (415) 353-0990
     Email:        gfox@bfesf.com
 6                 jtran@bfesf.com
 7
     Attorneys for Defendants
 8   CITY OF FAIRFIELD and JIMMIE WILLIAMS

 9

10                                          UNITED STATES DISTRICT COURT
11                                         EASTERN DISTRICT OF CALIFORNIA
12   JEFFREY DREVDAHL,                                            No. 2:20-cv-00859-DB
13
              Plaintiff,
14                                                                STIPULATION AND ORDER CONTINUING
     v.                                                           TRIAL
15
     CITY OF FAIRFIELD, a municipal
16   corporation; J. WILLIAMS in his individual
     capacity and as a police officer for the Fairfield
17
     Police Department; and DOES1 - 50,
18
              Defendants.
19

20

21            The parties acting by and through their legal counsel stipulate for an Order continuing the trial

22   date from May 9, 2022, to May 23, 2022, and the pretrial conference date from Friday, March 11, 2022,

23   to Friday March 25, 2022. Good cause for the change is because lead trial defense counsel, Gregory Fox,

24   was informed on March 10, 2021 by his youngest daughter, Alexandra Ruud Fox, that she is going to be

25   married on Friday, March 11, 2022, in Washington D.C. Changing the trial and pretrial conference date

26   will allow Mr. Fox to attend his daughter’s wedding and related events in Washington D.C.

27   ///

28   ///

                                                                    1
     STIPULATION AND ORDER CONTINUING TRIAL
     Drevdahl v. City of Fairfield, et al. U.S.D.C. Eastern District of California Case No. 2:20-cv-00859-DB
                  Case 2:20-cv-00859-DB Document 21 Filed 04/01/21 Page 2 of 2


 1                                                              Respectfully submitted,

 2   DATED: March 26, 2021                                      POINTER & BUELNA, LLP

 3
                                                                By: _/s/ Patrick M. Buelna
 4                                                                  Patrick M. Buelna
                                                                    Attorney for the Plaintiff
 5
                                                                    JEFFREY DREVDAHL
 6

 7   DATED: March 26, 2021                                      BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 8
                                                                By:        /s/ Gregory M. Fox
 9                                                                      Gregory M. Fox
                                                                        Joanne Tran
10
                                                                        Attorneys for Defendants
11                                                                      CITY OF FAIRFIELD and JIMMIE WILLIAMS

12

13                                              ATTORNEY ATTESTATION

14            I, Gregory M. Fox, am the ECF user whose identification and password are being used to file the

15   foregoing documents. Pursuant to Civil Local Rule 131(e), I hereby attest that concurrence in the filing

16   of these documents has been obtained from each of its Signatories.

17   Dated: March 26, 2021                                                           /s/ Gregory M. Fox
                                                                                     Gregory M. Fox
18

19

20                                                             ORDER

21            Good cause appearing, the Stipulation if so Ordered. The Trial and Pretrial Conference are

22   continued by 2 weeks, from May 9, 2022 to May 23, 2022, and from March 11, 2022 to March 25, 2022,

23   respectively. The dates and contents of the pretrial filings set forth in Local Rules 281 and 282 are now

24   adjusted based on the new pretrial conference date set forth in this order.

25            IT IS SO ORDERED.

26

27   DATED: March 31, 2021                                 /s/ DEBORAH BARNES
                                                           UNITED STATES MAGISTRATE JUDGE
28

                                                                    2
     STIPULATION AND ORDER CONTINUING TRIAL
     Drevdahl v. City of Fairfield, et al. U.S.D.C. Eastern District of California Case No. 2:20-cv-00859-DB
